Citation Nr: 0700918	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  06-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 (2006).

2.   Entitlement to an effective date earlier than October 
26, 2005 for the grant of service connection for lung cancer.

3.  Entitlement to an effective date earlier than September 
29, 2006 for the grant of service connection for liver 
cancer.

4.  Entitlement to an effective date earlier than September 
29, 2006 for the grant of special monthly compensation, 
specifically to include payment at the housebound rate.

5.  Entitlement to an effective date earlier than September 
29, 2006 for the grant of dependents educational assistance 
(DEA).

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
In addition to the issues as set forth on the preceding page, 
the regional office also certified for appeal the issue of 
whether a November 2006 rating decision was clearly and 
unmistakably erroneous in reducing the 100 percent rating for 
lung cancer from 100 to 10 percent effective October 26, 
2005.  In view of the decision concerning the schedular 
rating for lung cancer residuals, the claim of clear and 
unmistakable error is moot and will not be addressed herein. 


FINDINGS OF FACT

1.  The veteran was not service connected for either lung or 
liver cancer at the time of his December 2004 surgery, or the 
period of convalescence following that surgery.  

2.  A claim for service connection for residuals of lung 
cancer was received by the regional office (RO) on October 
26, 2005.

3.  A claim for service connection for liver cancer was 
received by the RO on October 17, 2006.

5.  The veteran met the criteria for housebound benefits as 
of October 26, 2005.

6.  It was factually ascertainable that the veteran was 
entitled to DEA within one year of October 17, 2006.

7.  Following the removal of a portion of his right lung due 
to lung cancer in December 2004, the veteran experienced 
chronic obstructive pulmonary disease (COPD) with Forced 
Expiratory Volume in one second (FEV-1) values of less than 
40 percent of predicted value.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating arising out of 
December 2004 surgery have not been met.  38 C.F.R. § 4.30 
(2006).  

2.  The criteria for an effective date prior to October 26, 
2005 for a grant of service connection for residuals of lung 
cancer have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

3.  The criteria for an effective date prior to September 29, 
2006 for a grant of service connection for liver cancer have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

4.  The criteria for an effective date of October 26, 2005 
for the grant of entitlement to special monthly compensation 
based on housebound status have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date of October 26, 2005 
for the grant of entitlement to DEA have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

6.  The criteria for an initial evaluation of 100 percent for 
respiratory residuals of lung cancer surgery, effective 
October 26, 2005, have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6844 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, prior to the initial adjudication of any of the 
claims, the veteran was generally advised in a March 2006 
letter of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, a July 2006 letter to the veteran advised the 
veteran of the evidence necessary to substantiate his claim 
for a temporary total disability rating due to 
hospitalization, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Similarly, an August 2006 letter advised 
the veteran of the evidence necessary to substantiate his 
claim for an increased rating, and the obligations of VA and 
the veteran in obtaining evidence in support of that claim.  
Id.  

Similar letters were also provided in connection with the 
veteran's application for special monthly compensation based 
on housebound status and entitlement to earlier effective 
dates for service-connected disability in October and 
November 2006. 

Although the March, July, August, October, and November 2006 
VCAA notice letters did not specifically request that 
appellant provide any evidence in appellant's possession that 
pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

Service medical records reflect treatment for abdominal 
discomfort in November 1966 and August 1967.  They also 
reflect complaints of asthma at both entrance and separation 
examinations.

In a claim submitted in October 1984, the veteran sought 
service connection for various problems, including 
respiratory trouble and recurring asthma attacks.  As a 
result of the veteran's failure to report for VA examinations 
scheduled in connection with his October 1984 claim, in July 
1985, the regional office denied his claims.  The veteran was 
notified of his appellate rights at this time, but did not 
file an appeal of this decision.

The record does not reflect the receipt of any additional 
communication from the veteran until August 1994, at which 
time the RO received a July 1994 letter from the veteran, 
which noted that the veteran had injured his leg in Vietnam.  
The veteran did not mention the liver or any lung disorder.

A November 2004 report progress note from Dr. Patel reflects 
an impression that included COPD with bronchitis.

A private operative report from December 1, 2004, reflects 
that the veteran underwent a right pneumonectomy.  

A private pathology report from December 2004 reflects a 
diagnosis that included invasive, poorly differentiated non-
small cell carcinoma of the right upper lobe.

A progress note from Dr. Patel, dated in December 2004, 
reflects that the veteran had undergone pneumonectomy in 
October 2004 due to lung cancer.  The impression was COPD, 
mild exacerbation with bronchitis.

A private medical record from Dr. Patel, dated in early 
January 2005 reflects an assessment that included dyspnea, 
most likely related to bronchitis and/or pneumonia along with 
COPD exacerbation associated with recent pneumonectomy.

A private medical report from Dr. Johnston, dated in January 
2005, reflects that the veteran presented with the intention 
of establishing a new family physician.  It was also noted 
that there had been a diagnosis of lung cancer that resulted 
in partial removal of the right lung, and that the veteran 
had been told that it had not metastasized.  

A progress note from Dr. Patel, dated in February 2005, 
reflects a diagnosis of COPD.  There are also two sets of 
private spirometric results from February 2005, which most 
importantly reflect FEV-1 values of 33 and 38 percent of 
predicted. 

A private medical report from Dr. Johnston, dated in April 
2005, reflects that the veteran presented at this time for 
his annual examination.  It was noted that the veteran had a 
recent history of lung cancer diagnosed last year.  It was 
also noted that he had his entire right lung removed in 
December 2004.  He continued to report mild dyspnea and 
fatigue.  

Private spirometric results from June 2005 most importantly 
reveal FEV-1 values of 37 and 40 percent of predicted.  

A private medical record, dated in June 2005, indicates that 
computed tomography (CT) of the liver revealed multiple cysts 
that were considered stable, and the upper portion appeared 
to be normal.  

The RO received a new application for compensation in October 
2005.

A private CT of the liver in December 2005 was interpreted to 
reveal an impression of multiple small lesions in the liver, 
unchanged and believed to most likely represent small cysts.  
Small lucensies in the liver were again believed to represent 
small stable cysts in a private CT of the abdomen in March 
2006.

A May 2006 rating decision granted service connection for 
residuals of lung cancer, and assigned a 10 percent rating, 
effective from October 2005.

A September 2006 rating action denied a claim for temporary 
total evaluation because of treatment of a service-connected 
disability because the veteran was not service connected for 
the condition that was treated at the time of that treatment.

The veteran filed another claim on October 17 2006, seeking 
service connection for liver cancer and special monthly 
compensation.

VA outpatient treatment records from October 2006 reflect 
that the veteran was to undergo CT studies as a result of an 
impression that included metastatic cancer.  Another record 
from October 2006 indicates that current CT identified 
possible metastasis to the liver and nodules in the lungs.  

An October 2006 rating decision increased the rating for the 
veteran's lung disorder to 100 percent, effective from 
October 6, 2006, based on the determination that the evidence 
now indicated recurrence of lung cancer as of that date.  

Another October 2006 rating decision subsequently granted 
service connection for liver cancer, and assigned a 100 
percent rating for this disability, effective from October 
24, 2006.  This rating decision also established entitlement 
to special monthly compensation based on housebound status, 
and DEA, effective from October 24, 2006.  

Based on his review of the record in November 2006, VA 
physician, Dr. Allred, concluded that there was no way to 
state when the liver metastasis began, but that based on the 
size of the current lesions, one could speculate they had 
been present at least 3-6 months prior to the diagnosis in 
October 2006.  Dr. Allred further stated that the only 
current evidence of any cancer was in the liver, and that 
this was metastatic carcinoma to the liver consistent with 
non-small cell carcinoma of the lung.

In his supplemental report of November 2006, Dr. Allred 
opined that there was no medical or mathematical way to 
calculate the exact date of onset of liver metastasis before 
the subjective symptoms at the time of the veteran presented 
himself in the emergency room on September 29, 2006.

A November 2006 rating decision reduced the rating for the 
veteran's residuals of lung cancer from 100 to 10 percent.  
It also denied entitlement to an effective date earlier than 
October 26, 2005 for the grant of service connection for 
residuals of lung cancer, but granted the earlier effective 
date of September 29, 2006 for the grant of service 
connection for liver cancer, special monthly compensation at 
the housebound rate, and DEA.  

At the veteran's hearing before the Board in December 2006, 
the veteran claimed that he was entitled to a 100 percent 
rating for his lung cancer and that since both 


his lung and liver cancer had their onset prior to the 
currently-assigned effective dates, the assignment of his 100 
percent ratings should be as early as an original claim for 
service connection for a respiratory disorder filed in 
October 1984.


II.  Analysis

The Board has carefully reviewed the record in this case, and 
first notes that while it presents a somewhat complex and 
confusing procedural background, it will ultimately be 
decided based on very basic law and regulations.  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2006).  The provisions of 38 C.F.R. 
§ 3.400(o)(1) state that the effective date for increased 
compensation is, except as provided in 3.400(o)(2), the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  The effective date of an award of increased 
compensation is the earliest date as of which is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158 (2006).  The failure of the 
veteran to report for a VA examination may constitute an 
abandoned claim.  Hyson v. Brown, 5 Vet. App. 262 (1993); 
38 C.F.R. § 3.330.  Where there is an abandoned claim, the 
veteran must file a new claim, and the effective date will 
not be earlier than the date of receipt of the new claim.  
38 C.F.R. § 3.158.

Special monthly compensation is governed by the increased 
rating provisions, except that benefits can be awarded on the 
basis of retroactive compensation benefits.  38 U.S.C.A. 
§ 5110(b)2; 38 C.F.R. § 3.400(o).  Except as provided in 


subsections (b) and (c), effective dates relating to awards 
under chapters 30, 31, 32, and 35 of this title or chapter 
106 shall, to the extent feasible, correspond to effective 
dates relating to awards of disability compensation.  38 
U.S.C.A. § 5113 (West 2002).

Entitlement to DEA is derived from a veteran who was 
discharged under other than dishonorable conditions; and, has 
a permanent and total service-connected disability; or a 
permanent and total disability was in existence at the time 
of death; or the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. § 3.807(a) (2006).

Special monthly compensation based on an additional 
disability or being housebound is provided where there is a 
single disability evaluated as 100 percent disabling and an 
additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling.  38 C.F.R. 
§ 3.351(d)(1) (2006).

Temporary total ratings will be assigned under 38 C.F.R. 
§ 4.30 if treatment by VA or other approved hospital or 
outpatient facility if the surgery or treatment was for a 
service-connected disability and the surgery required 
convalescence for at least one month.  

Diagnostic Code 6844 provides a rating of 100 percent for 
post-surgical respiratory residuals of pneumonectomy 
manifested by FEV-1 of less than 40 percent of predicted 
value, or; the ratio of FEV-1/Forced Vital Capacity less than 
40 percent, or; Diffusion Capacity of the Lung to Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or: requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844.

In applying the above law and regulations to the facts at 
hand, the Board has first examined whether there is any basis 
to award service connection for residuals of lung cancer 
prior to October 26, 2005 (the date of claim) or service 
connection for liver cancer prior to September 29, 2006 
(actually earlier than the date of claim of October 17, 
2006).  Because these claims were received more than 1 year 
after the veteran's separation from service, and the date of 
receipt of the claim is later than the date entitlement 
arose, the filing date of each claim is the appropriate 
effective date.  There exists no legal authority for the 
Board to grant an effective date for service connection for 
either disability prior to the dates currently assigned; 
namely, October 26, 2005 and September 29, 2006.  The 
appellant's contention that he is entitled to an earlier 
effective date since he began to experience respiratory 
symptoms as early as 1984 is without legal merit in light of 
the discussion above.  Likewise, his assertion that an 
earlier effective date should be assigned based on his 
earlier claim in 1984 lacks any merit, as that claim was 
denied on the basis that the veteran failed to cooperate, the 
claim was denied on that basis, the veteran was notified of 
his appellate rights at the time he received notice of the 
decision, and the veteran failed to file a timely appeal of 
the decision to the Board.  Further, it should be pointed out 
that the facts do not support a finding that lung cancer was 
present in 1984 and the current grant of service connection 
for lung cancer was predicated on a finding that it was due 
to Agent Orange exposure while serving in Vietnam.  

In summary, there was no claim for service connection for 
lung cancer pending prior to October 26, 2005, or for liver 
cancer prior to October 17, 2006, and there is therefore no 
basis to assign effective dates earlier than October 26, 2005 
and September 29, 2006.

While the Board has determine that there is no basis to 
assign an earlier effective date for the grant of service 
connection for liver and lung cancer, the Board does find 
that the veteran's residual respiratory disability following 
the December 2004 surgery entitle him to a 100 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6844 (2006).  More 
specifically, the majority of FEV-1 values from spirometry 
conducted in February and June 2005 are less than 40 percent 
of predicted and thus, are consistent with a 100 percent 
rating on that basis alone.  In addition, Dr. Patel has 
related current COPD disability to the pneumonectomy and 
there is no medical 


evidence that permits the Board to distinguish between that 
respiratory disorder that is related to the veteran's 
pneumonectomy and that which may be related to nonservice-
connected disability.  The Board also notes that the veteran 
is apparently required to use outpatient oxygen therapy.  
Accordingly, the Board will give the veteran the benefit of 
the doubt and find that he is entitled to a 100 percent 
rating for respiratory residuals of his lung cancer surgery, 
effective from October 26, 2005.  

With respect to the remaining claims for an effective date 
earlier than September 29, 2006 for the grant of special 
monthly compensation, specifically to include payment at the 
housebound rate, and DEA, the Board finds that as a result of 
its determination that the evidence supports a 100 percent 
rating for respiratory residuals of lung cancer surgery as of 
October 26, 2005, and since the veteran had other service 
connected disability rated at 60 percent or more at that 
time, the veteran met the criteria for SMC at the housebound 
rate as of October 26, 2005.

Moreover, since the veteran was totally and permanently 
disabled as of October 26, 2005, the Board will give him the 
benefit of the doubt, and further conclude that he met the 
basic eligibility criteria as of that date.  

The Board does not find that entitlement to a temporary total 
rating pursuant to 38 C.F.R. § 4.30 is warranted as a result 
of the veteran's December 2004 lung cancer surgery and the 
convalescence that followed that surgery.  It is clear that 
entitlement under this regulation is predicated on the 
establishment of service connection for the disability under 
treatment, and the Board has determined that service 
connection for both lung and liver cancer is not warranted 
prior to October 26, 2005 and September 29, 2006, 
respectively.




ORDER

The claim for a temporary total rating arising out of 
December 2004 surgery is denied.  

Entitlement to an effective date prior to October 26, 2005 
for a grant of service connection for residuals of lung 
cancer is denied.  

Entitlement to an effective date prior to September 29, 2006 
for a grant of service connection for liver cancer is denied.

Entitlement to an effective date of October 26, 2005 for the 
grant of entitlement to special monthly compensation based on 
housebound status is granted.

The basic eligibility requirements for DEA benefits as of 
October 26, 2005 have been met, subject to regulations 
governing awards of benefit payment.

Entitlement to an initial evaluation of 100 percent for 
respiratory residuals of lung cancer surgery is granted, 
effective October 26, 2005.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


